Citation Nr: 0418747	
Decision Date: 07/14/04    Archive Date: 07/27/04

DOCKET NO.  03-19 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a seizure disorder.

3.  Entitlement to service connection for migraine headaches.

4.  Entitlement to service connection for a depressive 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1945 to September 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  The RO denied entitlement to service connection 
for PTSD, epilepsy, migraine headaches and a depressive 
disorder.

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge.  A transcript of his 
testimony has been associated with the claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).


The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 202); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  

The RO issued a duty to assist notice letter to the veteran 
in connection with his current appeal in May 2002; however, 
the RO has not provided the veteran with notice of the VCAA 
which complies with Quartuccio, supra.

In this case, the veteran contends that he developed PTSD, a 
seizure disorder, migraine headaches and depression due to a 
personal assault during service, as well as "being picked 
on" and "being discriminated against."

More specifically, the veteran alleges that he received a 
blow to the head during a fist fight with fellow soldiers 
during service; and that this head trauma led to a seizure 
disorder with migraine headaches.  He also contends that he 
was constantly picked on during service due to his religious 
affiliation.  In addition, he reported that he was told that 
he killed a German POW by discharging his weapon during a 
seizure.  

A review of the service medical records reveals that the 
veteran was discharged from service due to psychopathic 
personality, emotional instability, with inadequacy and total 
inaptitude for Army life.  Examination reports from June and 
July 1945 indicate that he appeared to be rather immature and 
inadequate; that he was a self-avowed psychoneurotic of many 
years duration.  One examiner opined that his complaints were 
due to his immaturity and emotional instability.  

The service medical records also indicate that the veteran 
struck his hand against the side of a building in an 
emotional upset.  

A July 1945 neuropsychiatric report noted that the veteran 
had very few friends, found it difficult to make them, and 
fought occasionally with those whom he had.  He was very 
sensitive to remarks made in his presence, and often felt 
persecuted, laughed at, and made fun of.  He attributed his 
feelings of inferiority to the fact that everyone was against 
him. It was noted that at times he had been so depressed, 
that he considered taking his own life.  

The examiner also noted that the veteran had never been able 
to adjust to the military situation.  It was noted that after 
two days of guarding a POW Camp, the veteran, due to a 
nervous habit of flinging his arms about while upset, injured 
his fist by knocking it against a stone wall.  He was 
hospitalized, and upon returning to duty, he inserted 
cartridges into his automatic, and shot a wall full of holes.  
That event apparently upset him greatly.

The veteran asserted that from the start of service, the men, 
the non-coms, and the officers picked on him.  He feared 
rifles, noise, and the sound of gunfire.  

Based on the neuropsychiatric report of July 1945, the 
veteran was recommended for discharge.  

The service medical records do not reveal that the veteran 
received a blow to the head, as alleged.  

Post-service medical records include diagnoses of a seizure 
disorder, migraine headaches and depression.  In a June 2001 
VA neurology progress note, the attending physician noted 
that the veteran's seizure disorder was related to the trauma 
that he suffered in service.  The Board points out; however, 
that the service medical records do not show that the veteran 
suffered trauma to the head.  Nonetheless, the service 
medical records do indicate that the veteran complained of 
dizzy spells and it was noted that he experienced 
uncontrolled body movements at times.  


The veteran was afforded a VA examination in June 2002.  The 
examiner diagnosed a partial complex seizure disorder and 
mixed headaches disorder with both migraine and tension type 
headaches.  The examiner opined that the veteran could have 
had a seizure disorder that existed prior to service because 
of the fact that it was not unusual to see psychopathic or 
emotional type of personality disorders associated with 
seizures.  The examiner concluded that it was not at least as 
likely as not that his seizures were due to service.  

At a June 2002 VA psychiatric examination, the diagnosis was 
that of depressive disorder, and seizure disorder.  The 
examiner noted that the criteria for PTSD were not met.  The 
examiner did not provide an opinion as to the likely etiology 
of the seizure disorder or the depressive disorder.  

In the July 2002 rating decision, neither the RO nor the VA 
examiner addressed the veteran's contentions regarding the 
personal assaults he allegedly experienced during service as 
a possible stressor to support a PTSD diagnosis.  In 
addition, neither the RO nor the VA examiner addressed the 
veteran's contentions that he discharged his sidearm during 
service as a result of a seizure.  Finally, neither the RO 
nor the VA examiner addressed the likelihood of a nexus 
between the veteran's depression noted in service and the 
currently diagnosed depression.  

In light of the foregoing, the Board finds the subject 
examinations inadequate for rating purposes.  See, e.g., 
38 C.F.R. § 4.1 (2003). ("It is...essential both in the 
examination and in the evaluation of the disability, that 
each disability be viewed in relation to its history.") See 
also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.


The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  
Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for any seizure disorder, 
headaches, PTSD and/or depressive 
disorder since service.  

He should be requested to complete and 
return the appropriate release forms so 
that VA can obtain any identified 
evidence.  All identified private 
treatment records should be requested 
directly from the healthcare providers.  
Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for VA 
special neurological and psychiatric 
examinations of the veteran by examiners 
who have not previously examined him or 
treated him or other available 
appropriate medical specialist including 
on a fee basis if necessary for the 
purpose of ascertaining the nature, 
extent of severity, and etiology of any 
seizure disorder, headache disorder, PTSD 
and/or depressive/psychiatric disorder 
found on examination and whether they are 
related to service.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiners must annotate the 
examination reports that the claims file 
was in fact made available for review in 
conjunction with the examinations.  Any 
further indicated special studies must be 
conducted.  It is requested that the 
appropriate examiner address the 
following medical issues:

Is it at least as likely as not that any 
seizure disorder, headache disorder, PTSD 
and/or depressive found on examination 
is/are related to service on any basis, 
or if preexisting service, was/were 
aggravated thereby?
Any opinions expressed by the appropriate 
examiner must be accompanied by a 
complete rationale.  The appropriate 
examiner must address the veteran's 
contentions of personal assaults and 
seizures in service.  

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for PTSD, a seizure 
disorder, migraine headaches and/or a 
depressive disorder.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claims 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection and result in their denial.  38 C.F.R. § 3.655 
(2003).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


